Opinion issued November 5, 2009




     




In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00502-CR




CHARLES R. EDWARDS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 1167894




MEMORANDUM  OPINION
          A jury found appellant, Charles R. Edwards, guilty of the state jail felony
offense of possession of a controlled substance, namely, cocaine, and, after finding
true the allegation contained in an enhancement paragraph that he had previously
been convicted of the felony offense of aggravated robbery, the jury assessed his
punishment at confinement for three years.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
has also advised appellant of his right to examine the appellate record and file a pro
se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More
than 30 days have passed, and appellant has not filed a pro se brief.  Having reviewed
the record and counsel’s brief, we agree that the appeal is frivolous, without merit,
and contains no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
  Attorney David Suhler must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Jennings, Higley and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).